Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 November 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            sir.
                            Newport November, 16th 1780.
                        
                        There is arrived at Plymouth a Vessel, 300. Four burden, that has been taken by our Frigates, on the night of
                            the 28. last month The same night that they set sail, It was from Portugal, bound to New york, its cargo consisting of
                            Port wine, Brandy & Lemons. The Count de Custine, Brigadier, The marquis de Laval, The Count de Deux Ponts,
                            Colonels & Major Fleury are the Bearers of this Letter, and are exceeding happy to have it in their power to wait
                            on your Excellency. I am with respect Sir, your Excellency’s most obedient most humble servant
                        
                            le cte de Rochambeau
                        
                    